Appeal, by permission of a Justice of the Appellate Division of the Supreme Court in the Fourth Judicial Department, from an order of the Oswego County Court (Donald E. Todd, J.), dated November 5, 2015. The order denied defendant’s motion pursuant to CPL 440.10 to vacate the judgment convicting defendant of criminal sexual act in the second degree (six counts), sexual abuse in the second degree (two counts), and sexual abuse in the third degree (three counts).
It is hereby ordered that the order so appealed from is unanimously affirmed.
Same memorandum as in People v Switts ([appeal No. 1] 148 *1613AD3d 1610 [2017]).
Present — Whalen, P.J., Centra, Peradotto, DeJoseph and Scudder, JJ.